Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
10, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 10, 2003.
 
 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00757-CV
____________
 
IN RE DENNIS LYNN FULCHER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N




On July 3, 2003 relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the Hon. David E. Garner, Judge of the 10th District Court of
Galveston County, and Evelyn Wells, Galveston County District Clerk, to act on
a motion to obtain trial records relating to his 1993 conviction for aggravated
sexual assault of a child in cause number 92CR0128 in the 10th District Court
of Galveston County.  This Court affirmed
relator=s conviction in 1995.[1]  See Fulcher v.
State, 1995 WL 128197, No. 14-93-00964-CR; (Tex. App.CHouston [14th Dist.] March 23, 1995,
no pet.) (not designated for publication). 
Therefore, we have no mandamus jurisdiction over the district
clerk.  See Tex. Gov=t Code Ann. ' 22.221(a) (granting courts of
appeals power to issue writs necessary to enforce our jurisdiction).  In addition, relator=s petition does not demonstrate
grounds entitling him to mandamus relief against the trial court judge.  
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed July 10, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.




[1]  On April 23,
2003, the Texas Court of Criminal Appeals granted relator=s application for post-conviction writ of habeas
corpus and allowed him thirty days after the issuance of its mandate to file a
petition for discretionary review with the Court of Appeals.  See Ex Parte Fulcher, 2003 WL 1922494, No. 74641, (Tex. Crim. App. April 23, 2003) (not designated for
publication).